Citation Nr: 0014284	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 administrative decision 
by the Committee on Waivers and Compromises (Committee) 
located in the Department of Veterans Affairs (VA), Wichita, 
Kansas, Medical and Regional Office Center (M&ROC).

The Board notes that the veteran originally requested a 
Travel Board hearing at the time he submitted a substantive 
appeal in September 1998.  However, the veteran later 
withdrew his request in writing in November 1998 and 
requested a local hearing instead.  The veteran later 
verified the withdrawal of his request for a Travel Board 
hearing at his December 1998 hearing at the M&ROC.  
Accordingly, the veteran's case will be adjudicated based 
upon the evidence of record.  38 C.F.R. § 20.704(e) (1999).

Finally, the veteran had perfected an appeal of a denial of 
entitlement to aid and attendance benefits.  However, he was 
granted such entitlement by way of a rating decision dated in 
December 1998.  An undated letter in the claims file 
indicates that the veteran was notified of the decision.  As 
the veteran has not submitted a notice of disagreement in 
regard to the rating decision, the Board does not have 
jurisdiction over the issue.  Grantham v. Brown, 114 F.3rd 
1156, 1159 (1997). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was awarded disability pension benefits, 
effective October 1, 1989.  The veteran received multiple 
notifications that his pension benefits were determined by 
his income level and to report any changes in income.

3.  An overpayment of $9,162 was created in 1995 when the 
veteran failed to report spousal income.

4.  A second overpayment of $42,699 was created in 1997 when 
the veteran again failed to report spousal income.

5.  The veteran acted in bad faith in failing to report 
countable income for the purpose of retaining VA benefits, 
while aware that such income would reduce or eliminate his 
improved pension benefits.


CONCLUSION OF LAW

Due to bad faith on the part of the veteran in creation of 
the overpayment, waiver of recovery of the overpayment is 
barred.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp 1999); 
38 C.F.R. §§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from August 1966 to May 
1968.  He originally submitted a claim for entitlement to 
compensation and pension benefits to the RO in Manila, 
Philippines, in June 1987.  At that time, the veteran 
indicated that he had no income and no assets.  He also 
indicated that he was married with five dependent children.  
The veteran's claim was denied in October 1987.  The denial 
was confirmed in a rating decision dated in July 1988.

The veteran relocated with his family to Wichita, Kansas, in 
1989.  He submitted a new claim for entitlement to 
nonservice-connected pension in September 1989.  At the time 
the veteran indicated that he was unemployed, but had a 
source of income of $5,584 from "SRS."

The veteran was awarded a nonservice-connected pension by way 
of a rating decision dated in January 1990.  The notification 
letter dated in February 1990 informed the veteran of his 
monthly rate of payments and the maximum annual rate of 
income he could maintain for each payment effective date.  
The letter of notification also informed the veteran that his 
rate of pension was directly related to his and his family's 
income which was reported as $0.  He was further informed 
that adjustments to his pension would be made any time his or 
his family's income changed.  Finally, the veteran was 
directed that he had to notify the RO immediately if he 
received any income from any source other than those listed 
in the letter.  The veteran was warned that any failure to 
inform VA promptly of income changes could result in the 
creation of an overpayment.  This same advisement and warning 
was provided to the veteran in at least nine letters provided 
to the veteran between February 1990 and February 1995.

The veteran submitted the first of several Improved Pension 
Eligibility Verification Report (Veteran with Children) (EVR) 
forms in November 1990.  The veteran reported no income and 
no assets.  He also did not list any unreimbursed medical 
expenses for the period from October 1, 1989 to September 30, 
1990.  The veteran also submitted a Request for Approval of 
School Attendance, VA Form 21-674C, to show that his oldest 
son was still enrolled in school beyond his 18th birthday.

The veteran then submitted a VA Form 21-674, Request for 
Approval of School Attendance, for the same son in January 
1991.  He then submitted VA Form 21-8960, Certification of 
School attendance or Termination, in April 1991.  The 
termination form indicated that the veteran's son was not in 
school.

The veteran was then notified in June 1991 that VA proposed 
to reduce his benefits because his son was not in school.  In 
September 1991, the M&ROC notified the veteran of the 
reduction in monthly payments based on the son's termination 
of attendance in April 1991.  However, the M&ROC notified the 
veteran, also in September 1991, that it proposed to reduce 
his pension payments as a result of the son's enrollment in 
school not being verified past January 1, 1991.  In November 
1991, the M&ROC notified the veteran that the proposed 
reduction was effective.  The veteran was also notified that 
an overpayment had been created and that he would receive 
further information regarding the overpayment.

In November 1991, the veteran was given notice of an 
overpayment of $714 and the VA's intent to withhold benefits 
until the overpayment was repaid.  The veteran was advised of 
his right to appeal the decision.  There is no indication in 
the claims file that the veteran responded to the 
notification.

In December 1991, the veteran submitted an EVR for the period 
from October 1990 to September 1992.  He did not report any 
income and listed assets of $15 in a bank account.  No 
unreimbursed medical expenses were listed.  The veteran also 
submitted a VA Form 21-674 to show that his oldest son was 
again in school as of August 1991.

The veteran submitted a VA Form 21-8960 in June 1992 
informing that his son had quit school as of October 1991.  
The RO then notified the veteran in November 1992, of 
proposed reduction in pension payments based on the son's 
withdrawal from school.

In November 1992, the veteran submitted an EVR for the period 
from October 1991 to September 1993.  He again reported no 
source of income and no net worth.  He did attach a VA Form 
21-8416, which listed $348.46 in medical expenses for one of 
his daughters.  The veteran also submitted an EVR in November 
1993 for the period from October 1992 to September 1994.  He 
reported no income from any source for any family member and 
listed no assets under net worth.  There were no medical 
expenses reported.

In February 1995, the veteran was advised that VA proposed to 
reduce his pension payments as a result of unreported income 
during 1992.  The veteran was advised that there was 
verification of his spouse having earned $2,897 during 1992.  
The veteran was further advised that VA was required to 
continue to count this income up to the present (February 
1995) unless he submitted an amended EVR for the period from 
October 1, 1992, to October 1, 1993.  The veteran was told 
that he had 60 days to respond to the letter.  

The veteran failed to respond to the February 1995 
notification.  In April 1995, the M&ROC notified him that his 
pension payments would be reduced because of his spouse's 
unreported income from February 1, 1992.  The veteran was 
further advised that an overpayment had been created and he 
would be contacted regarding repayment.

The veteran was notified of his overpayment of $9,162 in 
November 1992.  As before, he was advised of his right of 
appeal and the 180 day deadline to submit his appeal.  The 
veteran failed to timely appeal the notice of overpayment.

In July 1995, the veteran was advised that payments for one 
of his sons would be terminated in the near future because he 
would reach the age of 18.  The veteran was further advised 
of how payments could be continued if the son continued in 
school or was incapable of self-support.

The veteran submitted a VA Form 21-674 in August 1995 
certifying his son's continued enrollment in school.

In April 1996, the veteran submitted an EVR for the years 
1995 and 1996.  He indicated no source of income for himself 
or any family member.  He listed a net worth of $97.05 in a 
bank account.  The veteran attached a VA Form 21-8416 to list 
possible unreimbursed medical expenses.  However, "none" 
was indicated on the form.

In February 1997, the veteran was advised of a proposed 
reduction in his pension payments because of unreported 
income for his spouse.  The letter indicated that she had 
income of $14,642 during 1994.  The veteran was advised that 
he had to submit amended EVR forms for the years 1995 and 
1996 and list projected income for 1997 or the amount of the 
unreported income would be counted from February 1, 1994, to 
the time of the letter.  He was further informed that the 
$14, 642 exceeded the maximum annual rate of $14,230 for a 
veteran with four dependents.  

The veteran submitted an updated EVR in March 1997, which 
reflected income for his spouse of $18,602.28 for the period 
from February 1995 to January 1996, and $19,495.97, for the 
period from February 1996 to January 1996.  Assets of $52.75 
were also listed.  No unreimbursed medical expenses were 
claimed.  

The veteran's spouse submitted a statement in March 1997 
wherein she detailed the problems she was having in trying to 
care for the veteran and maintain her family.  She said that 
the veteran was bedridden and totally dependent on her for 
care.  The pension payments from VA were sufficient only to 
pay their rent and utilities.  Her earnings paid for food and 
other necessities.  

In March 1997, the veteran was advised that his spouse's 
earnings for the years 1994, 1995, and 1996 exceeded the 
maximum annual rate for a veteran with four dependents.  He 
was further advised that his benefits were terminated, 
effective February 1, 1994, because the income level exceeded 
the maximum annual rate.  The veteran was further advised 
that an overpayment had been created and he would receive 
additional information regarding the overpayment.

The veteran's claim for a waiver of his overpayment was 
received in April 1997.  He also submitted a Financial Status 
Report (FSR) which listed his income and expenses.  The FSR 
showed the spouse's monthly income of $1,624.66 (annual 
$19,495.52) with a deduction of $304.56 per month for taxes.  
The FSR then listed a net amount of $1,080 per month, which 
was not explained given that no further deductions were 
listed, instead of $1,320.10.  The FSR listed total monthly 
expenses of $2,394.50 for a negative monthly cash flow of 
$1,074.40 (as opposed to the $1,314.50 figure derived by the 
veteran using the unsubstantiated net income amount).  The 
FSR listed no cash on hand and no cash in bank accounts.  
Assets consisted of two vehicles.  

The Committee reviewed the veteran's claim in August 1997 and 
denied his request for a waiver.  The Committee found that 
the veteran was totally at fault in the creation of an 
overpayment of $42,699 by not reporting his spouse's income 
in a timely manner.  The Committee further found that the 
veteran acted in bad faith by willfully and intentionally 
withholding information to receive benefits.  Therefore his 
request for a waiver could not be considered.

The veteran's spouse submitted a lengthy statement as part of 
the veteran's substantive appeal received in September 1998.  
The veteran's spouse said that she, the veteran, and the 
children came to the United States in 1988.  She added that 
they were initially on welfare for a few years until the 
veteran was able to get help from VA.  She recounted the 
difficulties of her family in covering their expenses and 
eating on just the veteran's pension benefits.  She said that 
she needed to work to supplement their income.  The extra 
income allowed them to pay their bills on time.  She also 
said that they received a letter from VA asking her to report 
income for 1994, 1995, and 1996.  She said that she did so by 
using the information contained on her W-2 forms.  She also 
said that the loss of the veteran's VA pension benefits had 
placed a financial burden on her as the sole income provider 
for the family.  The veteran's spouse stated that she had a 
net income of $1,264 per month with monthly expenses of 
$2,243.90, for a negative cash flow of $979 per month.  
Finally, she said that she had been in the United States for 
10 years and was trying to educate herself about the laws, 
but felt very limited and restricted.

The veteran and his spouse testified at a hearing at the RO 
in December 1998.  The veteran's representative opined that 
the veteran might not have understood the ramifications of 
receiving a nonservice-connected pension.  The representative 
further stated that, in discussions with the veteran's 
spouse, she had said that she did not understand the 
requirements for receipt of pension benefits.  Further, she 
had only been in the United States for a few years and had to 
do the paperwork associated with the veteran's VA benefits 
because of his severe illness.  The veteran testified that he 
was not told that if he received money from other sources 
that it could decrease his VA benefits (Transcript p. 3).  
The veteran's spouse testified that she had difficulty 
understanding Americans during her first few years in this 
country.  In regard to the EVRs, the veteran's spouse said 
that she filled them out the best that she could.  The 
veteran and his wife both testified that they never knowingly 
made false statements to defraud the government.  (Transcript 
p. 7).  The veteran's spouse said that she did not know they 
could count medical expenses against their income.  
(Transcript p. 10).  The remainder of the testimony related 
to an unrelated issue.

Finally, the veteran submitted two EVRs in February 1999.  
The first EVR related annual Social Security payments of 
$1,548, spousal income for the period from June 1, 1996, to 
June 1, 1997, of $20,173.46, and income for the period from 
January 1, 1997, to December 1, 1997, of $20, 851.18.  
Additional income of $981.60 was listed for the youngest son 
still at home for the period from January 1, 1997, to 
December 31, 1997.  The second EVR also listed Social 
Security payments of $1,548, spousal income of $23,026.72 for 
the period from January 1, 1998, to December 31, 1998, and 
expected spousal income of "maybe some" for the period from 
January 1, 1999, to December 31, 1999.  Additional income of 
$9,205 was listed for the son.  No family medical expenses 
were provided for either EVR and net worth of $30 was 
reported in bank accounts on both forms.

In November 1999 the veteran was informed that his annual 
reported income exceeded the maximum annual rate allowed for 
1996, 1997, 1998, and 1999.  Accordingly, he could not be 
granted pension benefits.

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim, which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, upon examination of the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

In computing income for pension purposes, payments of any 
kind from any source shall be counted as income during the 
12-month annulization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271 (1999).  A VA 
pension recipient must notify the VA of all circumstances 
which will affect his entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished when 
the recipient acquires knowledge that his income changed.  
38 C.F.R. § 3.660(a)(1) (1999).  Overpayments created by 
retroactive discontinuance of benefits will be subject to 
recovery if not waived.  38 C.F.R. § 3.660(a)(3).

The law provides that waiver of recovery of an overpayment or 
waiver of collection of any indebtedness is precluded where 
any one of the following elements is found to exist:  (1) 
fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp 1999).  A debtor's conduct is deemed 
to constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  38 C.F.R. § 1.965(a)(2) (1999).  A debtor 
exhibits lack of good faith where the debtor's conduct shows 
an "absence of an honest intention to abstain from taking 
unfair advantage of the...Government."  38 C.F.R. § 
1.965(a)(3) (1999).  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (1999).

The record shows that the veteran was aware of the possible 
favorable changes in his pension benefits as a result of his 
dependent children.  At the outset the veteran submitted the 
necessary paperwork to ensure additional payments for his 
oldest son that turned 18 in December 1990.  The veteran was 
awarded additional benefits as a result of the inclusion of 
his oldest son as a dependent child and an original 
overpayment in the amount of $714 was created when the 
veteran did not promptly report that his son was no longer 
attending school.  The veteran continued to demonstrate 
knowledge of receipt of additional monetary benefits for his 
other son when he submitted documentation of his school 
attendance related to his 18th birthday in 1995.  This 
indicates the veteran understood the necessity of submitting 
document to obtain increased payments.

With regard to his understanding of submitting evidence of 
income, the veteran and his wife essentially have maintained 
that they did not understand the difference between 
"compensation" for service-connected disabilities and 
"pension" for nonservice-connected disabilities.  However, 
the EVR forms clearly set forth what information is required 
to be provided.  The forms ask for input on income from any 
source at any time.  Moreover, the veteran received at least 
nine separate letters informing him that his pension benefits 
were keyed to income levels and that he was to report 
immediately any change in his income level, not just at the 
annual submission of an EVR. 

The Board finds the September 1998 statement from the 
veteran's spouse to be telling in regard to intentions.  The 
statement related the difficulties faced by the veteran and 
his family as a result of his medical condition and inability 
to work.  The spouse stated on page 6 of her statement that 
she had to work to supplement their income.  The Board 
believes that the spouse's employment did help to relieve 
their financial stress.  However, the need for her to work 
does not supercede the requirement to report any income from 
such work.  She admitted that going back to just the 
veteran's VA check "clouded our better judgment."  The 
Board finds this to be an admission that both the veteran and 
his spouse knew they should have reported the income earned 
from her employment.  

There is further evidence that the veteran and his spouse 
knew they were required to report any income earned.  They 
had the original overpayment of $714 in November 1991.  They 
understood the requirements for documenting their son's 
enrollment in school in order to obtain the higher payment.  
They were notified of the ramifications of an overpayment 
when they did not make a timely notification that he was no 
longer in school.

Along the same lines, the veteran and his spouse were 
notified in February 1995 that they had failed to include 
income from her work in 1992.  An overpayment of $9,162 was 
created and he was notified of that fact in April 1995.  The 
veteran did not dispute or appeal the creation of the debt.  
Again, he was informed that the overpayment was the direct 
result of having had unreported income from 1992 to 1995.  
However, despite this notification, he submitted an EVR in 
April 1996 which reported no income for his spouse either in 
1995 or 1996.  The veteran subsequently submitted an amended 
EVR in March 1997, which reflected spousal income of 
approximately $18,600 in 1995 and $19,495 in 1996.

Finally, the veteran's spouse testified that she was unaware 
that she could submit unreimbursed medical expenses to offset 
income.  However, $343.46 of medical expenses was included 
with the November 1992 EVR.  A second medical expense sheet 
was included with the April 1996 EVR, although no expenses 
were claimed.  This does not support the contention that she 
was unaware that medical expenses could be used to offset 
income.  

In reaching its decision, the Committee felt that the veteran 
was totally at fault in the creation of the debt.  They also 
concluded that the veteran acted in bad faith by willfully 
and intentionally withholding information to receive 
benefits.  After a careful review of all of the evidence of 
record, the Board finds that it concurs with the Committee's 
decision.  The veteran was at fault in the creation of the 
debt.  He had received significant forms of notification 
through letters, prior overpayment situations and the EVR 
forms themselves, which indicated that he was required to 
report immediately any changes in his income level.  He 
failed to do so.  The Board does not believe that the veteran 
failed to understand the significance of reporting the 
income.  Moreover, there is no medical evidence of record to 
demonstrate that the veteran was not competent to understand 
the requirements related to his benefits.  Accordingly, the 
Board must conclude that the veteran acted in bad faith by 
intentionally seeking an unfair advantage, with knowledge of 
the likely consequences, and the subsequent loss to the 
Government.  

Waiver of recovery of an overpayment is barred by statute 
where there exists in connection with the claim for waiver an 
indication of fraud, misrepresentation or bad faith.  In 
light of the Board's finding of bad faith on the part of the 
veteran, waiver of recovery of the overpayment is precluded.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $42,699 is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

